     Case 3:18-cr-00213 Document 45 Filed 07/13/20 Page 1 of 1 PageID #: 146



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                   CRIMINAL ACTION NO. 3:18-00213-01

QUANDALE TURK
    also known as “Q”


                                            ORDER

       On June 30, 2020, the Court denied defendant Quandale Turk’s Motion for Compassionate

Release. ECF No. 43. Turk has since filed a short supplemental motion repeating his request for

release under 18 U.S.C. § 3852(c)(1)(A) based on “extraordinary and compelling” reasons related

to the COVID-19 pandemic. As the Court previously explained, § 3852(c)(1)(A) only allows for

the modification of a term of imprisonment after a term has been imposed, and the Court has not

sentenced Turk in this matter. He therefore has no remedy under § 3852(c)(1)(A). If Turk wishes

to challenge the constitutionality of his current conditions of confinement, he must file an action

in the federal district in which he is currently detained. The Court therefore DENIES Turk’s

supplemental motion, ECF No. 44, and DIRECTS the Clerk to send a copy of this Order to counsel

and the defendant, the United States Attorney’s Office, the United States Probation Office, and the

United States Marshals Service.

                                             ENTER:         July 13, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
